6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 1 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 2 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 3 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 4 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 5 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 6 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 7 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 8 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 9 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 10 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 11 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 12 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 13 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 14 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 15 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 16 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 17 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 18 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 19 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 20 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 21 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 22 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 23 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 24 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 25 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 26 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 27 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 28 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 29 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 30 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 31 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 32 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 33 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 34 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 35 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 36 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 37 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 38 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 39 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 40 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 41 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 42 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 43 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 44 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 45 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 46 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 47 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 48 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 49 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 50 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 51 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 52 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 53 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 54 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 55 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 56 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 57 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 58 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 59 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 60 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 61 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 62 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 63 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 64 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 65 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 66 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 67 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 68 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 69 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 70 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 71 of 72
6:19-cv-00141-TMC   Date Filed 01/16/19   Entry Number 1-1   Page 72 of 72
